Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 Allowable Subject Matter
Claims 1,3,5-21 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 3/29/2022 are persuasive to overcome the pending rejection as to the point that the prior art fails to teach or renders obvious to a process including the step of the thermal modification step of heating the substrate to modify the surface, the thermal modification step including a thermal treatment that supplies thermal energy to the substrate that is effective to brake bonds between a material of the substrate and oxygen so that the oxide on the surface is decomposed and recombined in a manner that is effective to thereby reduce the roughness attributable to the oxide as the context of claim 1.
The prior art fails to teach or renders obvious to a process including the step of an oxide film forming step of, after the thermal removal step, forming a new oxide film on the surface of the substrate by introducing an oxygen-containing atmosphere around the substrate: an atmosphere control step of controlling an atmosphere around the substrate during the oxide film forming step such that the atmosphere contains oxygen higher in concentration than an atmosphere around the substrate during the thermal removal step as the context of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713